1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       MIGUEL A.,1                                  Case No. CV 16-6260-KK
11
                                    Plaintiff,
12                          v.                        ORDER GRANTING MOTION FOR
                                                      ATTORNEY FEES PURSUANT TO 42
13                                                    U.S.C. § 406(B)
         ANDREW SAUL,2 Commissioner of
14       Social Security,
15                                  Defendant.
16
17
18                                               I.
19                                    INTRODUCTION
20           Plaintiff Miguel A. (“Plaintiff”)’s counsel, Denise Bourgeois Haley of the Law
21   Offices of Lawrence D. Rohlfing (“Counsel”), filed a Motion for Attorney Fees
22   (“Motion”) pursuant to 42 U.S.C. § 406(b) (“Section 406(b)”). The Motion seeks an
23   award of $25,000.00 for representing Plaintiff in an action to obtain disability
24   insurance benefits and supplemental security income with a refund to Plaintiff of
25
26   1 Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
27   Management of the Judicial Conference of the United States.
     2 The Court substitutes Andrew Saul, the current Commissioner of Social Security, as
28
     Defendant in this action. Fed. R. Civ. P. 25(d).
 1   $4,100.00 for the Equal Access to Justice Act (“EAJA”) fees previously awarded. The
 2   parties have consented to the jurisdiction of the undersigned United States Magistrate
 3   Judge, pursuant to 28 U.S.C. § 636(c). For the reasons stated below, the Court
 4   GRANTS the Motion.
 5                                             II.
 6                             RELEVANT BACKGROUND
 7         On August 19, 2016, Plaintiff filed the Complaint in this action. ECF Docket
 8   No. (“Dkt.”) 1, Compl. Plaintiff alleged the Commissioner of the Social Security
 9   Administration (“Defendant”) improperly denied Plaintiff’s application for Title II
10   Disability Insurance Benefits (“DIB”) and Title XVI Supplemental Security Income
11   (“SSI”). Id. On June 4, 2019, the Court entered Judgment reversing the decision of
12   Defendant and remanding the case for further administrative proceedings. Dkt. 40,
13   Order; Dkt. 41, Judgment.
14         On July 19, 2019, the Court issued an order approving the parties’ stipulation
15   awarding EAJA fees to Counsel in the amount of $4,100.00. Dkt. 43, Order
16   Approving EAJA Fees.
17         On November 18, 2019, Counsel filed the instant Motion pursuant to Section
18   406(b) seeking attorney fees in the amount of $25,000.00 with a reimbursement to
19   Plaintiff in the amount of $4,100.00 for the EAJA fees previously paid. Dkt. 44, Mot.
20   Counsel states 24.6 hours of attorney and paralegal time were spent representing
21   Plaintiff in federal court. Dkt. 44 at 12-13, Declaration of Denise Bourgeois Haley
22   (“Haley Decl.”), ¶ 5. Counsel seeks compensation pursuant to a contingency
23   agreement dated March 3, 2015, which provides if Plaintiff prevails in federal court,
24   Counsel’s fee is “a separate 25% of the backpay awarded upon reversal of any
25   unfavorable ALJ decision for work before the court.” Haley Decl., ¶ 2; Dkt., 44-1,
26   Social Security Representation Agreement at ¶ 4.
27
28
                                                2
 1         On November 19, 2019, Counsel served Plaintiff with the Motion and
 2   informed him that he had a right to file a response to the Motion. Dkt. 44 at 14,
 3   Proof of Service. Plaintiff has not filed a response.
 4         On December 2, 2019, Defendant filed a Response to the Motion. Dkt. 45.
 5   Defendant “takes no position with regard to the reasonableness” of the requested
 6   $25,000.00 fee. Id. at 5.
 7         Thus, the Court deems this matter submitted.
 8                                              III.
 9                                       DISCUSSION
10   A.    APPLICABLE LAW
11         Pursuant to Section 406(b):
12         Whenever a court renders a judgment favorable to a claimant under this
13         subchapter who was represented before the court by an attorney, the
14         court may determine and allow as part of its judgment a reasonable fee
15         for such representation, not in excess of 25 percent of the total of the
16         past-due benefits to which the claimant is entitled by reason of such
17         judgment, and the Commissioner of Social Security may . . . certify the
18         amount of such fee for payment to such attorney out of, and not in
19         addition to, the amount of such past-due benefits.
20   42 U.S.C. § 406(b)(1)(A). Thus, “a prevailing [disability] claimant’s [attorney’s] fees
21   are payable only out of the benefits recovered; in amount, such fees may not exceed
22   25 percent of past-due benefits.” Gisbrecht v. Barnhart, 535 U.S. 789, 792, 122 S. Ct.
23   1817, 152 L. Ed. 2d 996 (2002).
24         Where a claimant entered into a contingent fee agreement with counsel, a court
25   must apply Section 406(b) “to control, not to displace, fee agreements between Social
26   Security benefits claimants and their counsel.” Id. at 793. A court should not use a
27   “lodestar method,” under which a district court “determines a reasonable fee by
28   multiplying the reasonable hourly rate by the number of hours reasonably expended
                                                 3
 1   on the case.” Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (en banc).
 2   Rather, where the claimant and counsel entered into a lawful contingent fee
 3   agreement, courts that use the “lodestar” method as the starting point to determine
 4   the reasonableness of fees requested under Section 406(b) improperly “reject the
 5   primacy of lawful attorney-client fee agreements.” Gisbrecht, 535 U.S. at 793. Thus,
 6   courts should not apply lodestar rules in cases where the claimant and counsel reached
 7   a contingent fee agreement because:
 8         [t]he lodestar method under-compensates attorneys for the risk they
 9         assume in representing [social security] claimants and ordinarily produces
10         remarkably smaller fees than would be produced by starting with the
11         contingent-fee agreement. A district court’s use of the lodestar to
12         determine a reasonable fee thus ultimately works to the disadvantage of
13         [social security] claimants who need counsel to recover any past-due
14         benefits at all.
15   Crawford, 586 F.3d at 1149.
16         However, even in contingency fee cases, a court has “an affirmative duty to
17   assure that the reasonableness of the fee [asserted by counsel] is established.” Id. The
18   court must examine “whether the amount need be reduced, not whether the lodestar
19   amount should be enhanced.” Id. The court may consider factors such as the
20   character of the representation, the results achieved, the ratio between the amount of
21   any benefits awarded and the time expended, and any undue delay attributable to
22   counsel that caused an accumulation of back benefits in determining whether a lawful
23   contingent fee agreement is reasonable. See Gisbrecht, 535 U.S. at 808; Crawford,
24   586 F.3d at 1151.
25         Additionally, the Court must determine whether a previously awarded EAJA
26   fee should be refunded to Plaintiff in the event both Section 406(b) and EAJA fees
27   are awarded. “Congress harmonized fees payable by the [Agency] under EAJA with
28   fees payable under § 406(b) out of the claimant’s past-due Social Security benefits in
                                                4
 1   this manner: Fee awards may be made under both prescriptions, but the claimant’s
 2   attorney must ‘refun[d] to the claimant the amount of the smaller fee.’” Gisbrecht,
 3   535 U.S. at 796.
 4   B.       ANALYSIS
 5            Here, Counsel seeks a reasonable fee under Section 406(b). Plaintiff retained
 6   Counsel to represent him in federal court in his appeal from the administrative denial
 7   of benefits and agreed to pay Counsel a contingent fee of twenty-five percent of any
 8   past due benefits obtained for work performed in court. See Haley Decl., ¶ 2; Dkt.,
 9   44-1, Social Security Representation Agreement at ¶ 4. Consideration of the factors
10   set forth in Gisbrecht and Crawford warrants no reduction of the fee Counsel seeks.
11            The record discloses no issue regarding the quality or efficiency of Counsel’s
12   representation before this Court, or any misconduct or delay by Counsel. Counsel
13   obtained a favorable outcome for Plaintiff, ultimately resulting in a remand for further
14   administrative proceedings and an award of past due benefits. See Dkt. 41, Judgment;
15   Dkt. 44-2, Notice of Award. Further, the time expended to litigate this case, i.e. 24.6
16   hours, was reasonable and within the approved range for social security disability
17   cases. See Patterson v. Apfel, 99 F. Supp. 2d 1212, 1214 & n.2 (C.D. Cal. 2000)
18   (noting that “a survey of several dozen cases in which attorney’s fees were awarded in
19   social security cases suggests that the 33.75 hours spent by plaintiff’s counsel falls
20   within the approved range”).
21            In addition, a fee of $25,000.00 based on 24.6 hours of attorney time is
22   reasonable. See Haley Decl., ¶ 5. The Court finds Counsel’s effective hourly rate of
23   approximately $1,016.26 3 reasonable under the circumstances. See Villa v. Astrue,
24   No. CIV S-06-0846 GGH, 2010 WL 118454, at *1-2 (E.D. Cal. Jan. 7, 2010)
25   (approving Section 406(b) fees exceeding $1,000.00 per hour, and noting “[r]educing
26   [Section] 406(b) fees after Crawford is a dicey business”). Further, post-Gisbrecht
27
28   3   The Court’s calculation is achieved by dividing $25,000.00 by 24.6 hours of time.
                                                   5
 1   decisions have approved contingency fee agreements yielding similar hourly rates to
 2   the rate Counsel seeks. See, e.g., Daniel v. Astrue, No. EDCV 04-01188-MAN, 2009
 3   WL 1941632, at *2-3 (C.D. Cal. July 2, 2009) (approving fees amounting to $1,491.25
 4   per hour); see also Palos v. Colvin, No. CV 15-04261-DTB, 2016 WL 5110243, at *2
 5   (C.D. Cal. Sept. 20, 2016) (finding “an hourly rate of $1,546.39 for attorney and
 6   paralegal services” is reasonable). Hence, in light of the hours Counsel expended, the
 7   Section 406(b) fee award amount Counsel requests would not represent an unfair
 8   windfall to Counsel.
 9         Additionally, nothing in the record suggests any overreaching in the making of
10   the fee agreement or any impropriety on the part of Counsel in representing Plaintiff.
11   Counsel assumed the risk of nonpayment inherent in a contingency agreement and
12   Counsel’s efforts proved successful for Plaintiff. Accordingly, the Court finds the
13   Section 406(b) fees Counsel requests reasonable.
14                                             IV.
15                                          ORDER
16         Based on the foregoing, IT IS HEREBY ORDERED (1) Counsel’s Motion
17   for Attorney Fees Pursuant to Section 406(b) is GRANTED; (2) Defendant is
18   directed to pay Counsel the sum of $25,000.00 with a reimbursement to Plaintiff for
19   EAJA fees previously awarded in the amount of $4,100.00.
20
21    Dated: December 11, 2019
22                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
23
24
25
26
27
28
                                                6
